RECEIVED IN
                                                                                 COURT OF CRIMINAL APPEALS
                                        NO.   PD-0989-15

                                                                                        NOV 09 2015
ARTURO      SANCHEZ   ALMAGUER
            (Appellant/Petitioner)                          TN   THE   COURT    OF

                                                                                     Abel Acosta, Clerk
                                                            CRIMINAL      APPEALS


THE    STATE   OF   TEXAS                                   OF   TEXAS,    AUSTIN
            (Appellee/Respondent)

                                                                                          FILED IN
                          / MOTION FOR REHEARING EN BANC ON                      COURT OF CRIMINAL APPFA i ^
                    PRO    SE   PETITION      FOR    DISCRETIONARY      REVIEW
                                                                                        fo op, y     :


TO    THE   HONORABLE      COURT   OF    CRIMINAL        APPEALS:                    Abel Acos:a, uer,<

      COMES NOW,      Arturo Sanchez Almaguer in this motion urging this

Court to grant a rehearing on his Petition for Discretionary

Review as provided by Texas Rules of Appellate Procedure, Rule

79.1 and 79.2.            And in support would show the following:

                                                    I.
                                     ACTUAL         INNOCENCE


      Arturo Sanchez Almaguer is actually innocent of the offense of

capital murder.            The conviction rests on nothing more than probable

cause.       The prosecutors were able to sway the jury through fanciful

speculation and shifting of the burden of proof using the law of

parties-to explain away the lack of proof.

                                                 II.
                                        BURDEN      OF   PROOF


      The standard of review for determining whether the evidence is

sufficient to support a conviction is Jackson v. Virginia,                                443 U.S.

307,    99 S.Ct.2781, 61 L.Ed.2d 560 (1979).                        Following this standard,

this Court made a distinction between speculation and reasonable

inference in Hooper v. State,214 S.W.3d 9(2007).                               The appellate

court did not follow the standard regarding the burden of proof.




                                                 1.
                                 III.
                   ERRONEOUS   STANDARD       OF   REVIEW


   The Court of Appeals applied a standard of review that does

not apply.   The "law of parties" standard was used to determine

that the evidence was sufficient.        The jury was not instructed to

apply the law of parties. Yet the prosecutors and the Court of

Appeals effectively "lowered" the burden of proof by using the

law of parties to explain away the proof regarding the elements of

the offense that could not be supported by rational inference or

corroberated by other evidence.

                                   IV.
                      MISCARRIAGE       OF   JUSTICE


   It will be a complete miscarriage of justice to allow this

conviction to stand without a legitimate review of the grounds

raised in the Petition for Discretionary Review.              Prosecutors

have been given free reign to do "whatever it takes" to gain a

conviction and shift the burden of proof to the defendant.              This

case is a clear example of government oppression created by a

lack of checks and balances through the appellate courts.

                                   V.
                    RULE 79.2(c)    CERTIFICATION

   I hereby certify that the foregoing facts are grounded in

substantial circumstances, specifically that Almaguer "is actually

innocent of capital murder.    This motion is made in good faith and

not for delay,and should be granted in the interest of justice.
                                                   Respectfully submitted,


                                              \rturo Sanchez Almaguer
                                              Ai                               &
                                              TDCJ#    1918635
                                              3001 S. Emily Dr.
                                              Beeville,     TX 78102
                       CERTIFICATE   OF   SERVICE


   I hereby certify that a true and correct copy of the foregoing:

motion for rehearing has been forwarded to the State Prosecuting

Attorney at P.O. Box 13046, Austin, TX 78711-3046 through the

McConnell Unit mailroom postage prepaid first Class on this       4th

day of November,   2015.




                                      ' Arturo Sanchez Almaguer
                       Arturo Sanchez Almaguer #1918635
                              3001 S. Emily Dr.
                              Beeville,   TX   78102

November   4,   2015

RE: Motion for Rehearing on Petition for Discretionary Review




Dear Honorable Clerk,
  Please find my Motion for Rehearing en banc enclosed.               I have
submitted this motion following T.R.A.P. Rules 79.1 and 79.2.
I included the 79.2(c) certification in the text of the motion.
Please file my motionv.and notify me of the date of filing and
any rulings that follow.        Thank you for your time and attention
in this most urgent matter.


                                                         Sincerely,



                                               (Arturo Sanchez Almaguer



   I would like to notify the Court that the address supplied to
me for the State Prosecuting Attorney is wrong. My copy to the
Prosecutor came back as undeliverable.            I don't have a reason to
re-mail it unless: this Motion for rehearing is granted.
                                                       Thank you.